             Case 1:16-cv-00560-VSB Document 165
                                             164 Filed 04/30/20
                                                       04/29/20 Page 1 of 1



                                                                                                                                      Reed Smith LLP
                                                                                                                               599 Lexington Avenue
                                                                                                                            New York, NY 10022-7650
Jonathan P. Gordon                                                                                                                  +1 212 521 5400
Direct Phone: +1 212 231 1404                                                                                                   Fax +1 212 521 5450
Email: jonathan.gordon@reedsmith.com                                                                                                   reedsmith.com



April 29, 2020

VIA ECF
                                                                                                                    4/30/2020
Honorable Judge Vernon S. Broderick
                                                                                                      The post-discovery conference scheduled for June 18,
United States District Court Judge
                                                                                                      2020 is adjourned to September 18, 2020 at 11:00 am.
40 Foley Square, Room 415
New York, NY 10007

Re: Forte v. McNellis, et al., Case No. 1:16-cv-00560-VSB (S.D.N.Y.)

Dear Judge Broderick,

        We represent Plaintiff Daniel Forte as limited pro bono counsel in the above-referenced matter
pursuant to Your Honor’s Order dated November 30, 2018. (ECF No. 124.) Pursuant to Rule I.G.
of Your Honor’s Individual Rules & Practices in Civil Cases, we write on behalf of all parties
to respectfully request an extension of the deadline to complete fact discovery from June 1, 2020 to
September 1, 2020, and an adjournment of the status conference scheduled for June 18, 2020.

        The parties previously requested and Your Honor granted extensions of the deadline to complete
fact discovery in February 2020 and March 2020. (See ECF Nos. 156 and 163.) The most recent request
for an extension was made in light of safety concerns and travel and workplace restrictions arising from
the current COVID-19 pandemic. Although the parties had hoped that this public health crisis would
quickly abate, widespread travel and workplace restrictions remain in place and have made it impossible
for counsel to prepare for and complete the depositions of the defendant police offers, which is the last
component of discovery that remains outstanding. Accordingly, to account for the uncertainty of when
safety concerns will subside and restrictions will be lifted, the parties respectfully request a further
extension of the deadline to complete fact discovery to September 1, 2020, and an adjournment of the
status conference scheduled for June 18, 2020 to a convenient date and time in September 2020.

        We thank the Court for its attention to this matter.

                                                                                         Respectfully submitted,

                                                                                        /s/ Jonathan P. Gordon_
                                                                                        Jonathan P. Gordon

cc:     By ECF
        Counsel of Record




                    ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
                 HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
                        RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
